AFFIRM; and Opinion Filed April 30, 2014.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00672-CR

                          JOSEPH VANN HUTCHINSON, Appellant

                                                V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58072-H

                                  MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Brown
                                    Opinion by Justice Brown

       A jury convicted Joseph Vann Hutchinson of aggravated robbery with a deadly weapon

and assessed punishment at fourteen years’ imprisonment. On appeal, appellant’s attorney filed

a brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47


130672F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOSEPH VANN HUTCHINSON,                            Appeal from the Criminal District Court
Appellant                                          No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                   F12-58072-H).
No. 05-13-00672-CR       V.                        Opinion delivered by Justice Brown,
                                                   Justices Lang and Myers participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 30, 2014.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE




                                            -3-